DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/24/2020 and 11/22/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claim invention. See MPEP 2173. 05.

                              Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-16 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
1. A method of thermodynamic assessment of flow through a turbomachine having a compressor, the method comprising the steps of: 

receiving stagnation temperature readings for the flow into the intake; 
determining a static temperature for the flow into the intake and an average velocity of the flow over a flow area of the intake upstream of the compressor using the 10acoustic sensor readings; and 
outputting a flow rate of the flow through the intake using the determined average velocity of the flow.  
The bolded abstract idea is an algorithm involving extensive calculations.  Note that the additional elements of “receiving sensor readings from a plurality of acoustic sensors located about an intake for the turbomachine upstream of the compressor”, “receiving stagnation temperature readings for the flow into the intake” and “outputting a flow rate of the flow through the intake using the determined average velocity of the flow”  are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). 
Step 2A: Prong 2
The turbomachine having a compressor and acoustic sensors is additional element. The limitation of “determining a static temperature for the flow into the intake and an average velocity of the flow over a flow area of the intake upstream of the compressor using the 10acoustic sensor readings,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a static temperature for the flow into 
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform evaluating and calculating steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculations, i.e. the determining step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine. Also, the additional elements of turbomachine having a compressor and acoustic sensors are recited at a high-level of generality. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:

Regarding claim 15, independent claim 15 similarly recites “determining a static temperature for the flow into the intake and an average velocity of the flow over the flow area of the intake using the acoustic sensor reading,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the mere monitoring and/or control system for a turbomachine does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the evaluating and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 15 are also not patent eligible.


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeiSilva et al. (US 9,556,791 B2, hereinafter referred to as “DeSilva”) in view of Lugg (US 2008/0175703 A1, hereinafter referred to as “Lugg”).
Regarding claim 1, DeiSilva teaches a method of thermodynamic assessment of flow through a turbomachine having a compressor, the method comprising the steps of: 5receiving sensor readings from a plurality of acoustic sensors located about an intake col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27); determining a temperature for the flow into the intake and an average velocity of the flow over a flow area of the intake upstream of the compressor using the 10acoustic sensor readings (col. 3, lines 23-30: see claim 1; col. 9, lines 62-66: In embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies (e.g., combustion anomalies); col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 9, lines 35-39: In an integrated acoustic pressure-based sensor and monitoring/control system embodiment, the controller correlates velocity and, if desired, absolute active path temperatures simultaneously with acoustic transmission and time-of-flight analysis techniques) and outputting a flow rate of the flow through the intake using the determined average velocity of the flow (col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature).  DeiSilva does not teach that the determining a temperature is determining a static temperature and receiving stagnation temperature readings for the flow into the intake.  However, Lugg teaches that the determining a temperature is determining a static temperature (para. [0103]: static temperature) and receiving stagnation temperature readings for the flow into the intake (para. [0074]: stagnation properties, TT & PT, are more easily measured quantifies than static properties (T and p). Thus, it is standard convention to express the performance of various components in terms of stagnation pressure and temperature ratios).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide receiving stagnation temperature readings for the flow into the intake and determining a static temperature for the flow into the intake and an average velocity of the flow over a flow area of the intake upstream of the compressor using the 10acoustic sensor readings, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 2, DeiSilva in view of Lugg teaches all the limitation of claim 1, in addition, DeiSilva teaches that  the average velocity of the flow is a time-of-flight averaged flow velocity which is thermodynamically corrected for determination of the flow 15rate through the intake (col. 12, line 66- col. 13, line 3: claim 1 above; col. 9, lines 29-34: the gas flow velocity determination includes compensation for impact of the thermodynamically interrelated temperature, gas constant and speed of sound influences on the first time-of-flight, in order to determine absolute gas flow velocity; col. 9, lines 46-50: compensation for the speed of sound in the velocity monitoring is accomplished by substituting for the first transmitters a set of first transceiver/transducers that are capable of transmitting and receiving acoustic signals, and generating output signals and substituting for the first sensors a set of second transducers that are capable of transmitting and receiving acoustic signals and generating output signals).  
Regarding claim 3, DeiSilva in view of Lugg teaches all the limitation of claim 2, in addition, DeiSilva teaches that a thermodynamic correction based on a predetermined flow profile is used to correct the time-of-flight-averaged flow velocity, preferably, where the predetermined flow profile is determined using tomographic data from the plurality of acoustic sensors (col. 9, lines 29-34; col. 9, lines 46-50; see claim 2 above; col. 14, lines 49-51: Each of these line-of-sight paths represents an average temperature along that path. The average temperatures over different paths are combined to a two-dimensional map shown in FIG. 9, using a known computer tomography technique).  
Regarding claim 204, DeiSilva in view of Lugg teaches all the limitation of claim 1.  DeiSilva does not teach receiving pressure readings for the flow into the intake, wherein the outputting of the flow rate comprises outputting a mass flow rate of the flow through the intake using the received pressure readings.
However, Lugg teaches receiving pressure readings for the flow into the intake, wherein the outputting of the flow rate comprises outputting a mass flow rate of the flow para. [0069]: the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide receiving pressure readings for the flow into the intake, wherein the outputting of the flow rate comprises outputting a mass flow rate of the flow through the intake using the received pressure readings, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 5, DeiSilva in view of Lugg teaches all the limitation of claim 1.  DeiSilva does not teach an engine core and a bypass flow passage and a mass flow rate of the engine core is deducted from the mass 25flow rate of the intake to determine a mass flow of the bypass flow passage.  However, Lugg teaches an engine core and a bypass flow passage and a mass flow rate of the engine core is deducted from the mass 25flow rate of the intake to determine a mass flow of the bypass flow passage (para. [0069]: see claim 4 above; para. [0144]: the bypass fan is reduced in size compared to a pure turbofan to maintain a relatively high mass air flow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide an engine core and a bypass flow passage and a mass flow rate of the engine core is deducted from the mass 25flow rate of the intake to determine a mass flow of the bypass flow passage, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
para. [0061]: the speed of the compressor rotors can be more quickly adjusted to achieve optimum performance of the engine based on different flight conditions, airframe loads, and optimal combustion performance; para. [0069]: see claim 4 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the engine core is estimated based on a predetermined relationship between engine core flow and one or more engine operation parameter, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 7, DeiSilva in view of Lugg teaches all the limitation of claim 5.  DeiSilva does not teach the mass flow rate of the bypass flow passage is 30used to determine a thrust value of the bypass airflow.  However, Lugg teaches the mass flow rate of the bypass flow passage is 30used to determine a thrust value of the bypass airflow (para. [0064]: the speed of the compressor rotors can be more quickly adjusted to achieve the configuration of the present invention not only provides thrust as bypass air around the combustor but also acts as a supercharger to the turbine).  

Regarding claim 8, DeiSilva in view of Lugg teaches all the limitation of claim 5.  DeiSilva does not teach that the mass flow rate of the bypass passage flow is used to determine a nozzle discharge coefficient for a bypass passage nozzle. However, Lugg teaches that the mass flow rate of the bypass passage flow is used to determine a nozzle discharge coefficient for a bypass passage nozzle (para. [0151]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as previously described in this paper. Here the core flow and bypass flow are mixed together through an afterburner and nozzle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the bypass passage flow is used to determine a nozzle discharge coefficient for a bypass passage nozzle, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 9, DeiSilva in view of Lugg teaches all the limitation of claim 5.  DeiSilva does not teach that mass flow is determined for a downstream location of the bypass passage by determining the mass flow for an upstream location of the 5bypass passage and applying an assumption of conservation of mass flow and/or enthalpy for the downstream location.  However, Lugg teaches that mass flow is determined for a para. [0065]: the separation of the compressor section from the turbine and the drive shaft, and the ability to drive the compressor rotors electrically and independently (all rotor stages rotate at velocities configured to maximize energy conservation and provide rise to enthalpy states of mass flow between compressor stages; para. [0069]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as the invention demonstrates that a multi-disc, turbofan assembly of the invention concept because each fan disc is driven independently by an electric ring motor, the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that mass flow is determined for a downstream location of the bypass passage by determining the mass flow for an upstream location of the 5bypass passage and applying an assumption of conservation of mass flow and/or enthalpy for the downstream location, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 10, DeiSilva in view of Lugg teaches all the limitation of claim 5.  DeiSilva does not teach that stagnation temperature downstream of the compressor is measured or derived based on a one or more characteristic of the compressor and/or para. [0067]: resultant polytropic efficiencies of the compressor and turbine are at 95 percent or better. In the case of a multiaxial electric compressor using distinct ringmotor stages for each rotor stage, tangential velocity may be increased from one rotor stage to the next, moving downstream with the flow, hence work is added to the flow unlike multiaxial mechanically driven compressor designs whereby work is maintained, and in current art of most designs, work flow done by the fluid is lose; para. [0074]: see claim 1 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that stagnation temperature downstream of the compressor is measured or derived based on a one or more characteristic of the compressor and/or an engine core turbine, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 1011, DeiSilva in view of Lugg teaches all the limitation of claim 5.  DeiSilva further teaches pressure sensor (col. 3, lines 23-30: see claim 1).  DeiSilva does not teach that static pressure in the bypass passage is measured using a pressure sensor. However, Lugg teaches that static pressure in the bypass passage is measured using a pressure sensor (para. [0057]: every stator row is a slower moving airfoil blade row, thus having the capacity to add net energy to the flow, as well as acting as a conversion device to the flow, adding kinetic energy to the flow and raising the static pressure simultaneously of the flow; para. [0155]: an expression of this equation can be derived in integral form (change in temperature and pressure over time, to total change in bypass air and thus fan pressure ratio) to demonstrate a variable fan pressure ratio and bypass ratio for an electric turbofan as compared to a mechanically driven turbofan as it relates to temperature, as bypass ratio is inversely proportional to temperature).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that static pressure in the bypass passage is measured using a pressure sensor, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 12, DeiSilva in view of Lugg teaches all the limitation of claim 4. DeiSilva does not teach that the mass flow rate of the bypass passage is used with values of the stagnation temperature and the static pressure to derive the stagnation pressure for flow entering a bypass passage nozzle, from which a value of bypass thrust 15is determined.  However, Lugg teaches that the mass flow rate of the bypass passage is used with values of the stagnation temperature and the static pressure to derive the stagnation pressure for flow entering a bypass passage nozzle, from which a value of bypass thrust 15is determined (para. [0064]: see claim 7 above; para. [0069]: see claim 9 above; para. [0074]: see claim 1 above; para. [0151]: see claim 8 above; para. [0133]: a measure of the total energy carried in the flow, p is the static pressure, a measure of the internal energy, and the velocity terms are a measure of the kinetic energy associated with each component of velocity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the bypass passage is used with values of the 
Regarding claim 13, DeiSilva in view of Lugg teaches all the limitation of claim 1. DeiSilva teaches that the flow composition comprises air and the average velocity is determined using the time of flight of the acoustic signal between sensors through the intake flow area and a determined value for the velocity of sound for air at the determined temperature (col. 3, lines 23-30: see claim 1; col. 9, lines 29-34: see claim 1 above; col. 12, line 66- col. 13, line 3: see claim 1 above).  DeiSilva does not teach that the determined temperature is static temperature.  However, Lugg teaches that the determined temperature is static temperature (para. [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the flow composition comprises air and the average velocity is determined using the time of flight of the acoustic signal between sensors through the intake flow area and a determined value for the velocity of sound for air at the determined static temperature a bypass passage nozzle, from which a value of bypass thrust 15is determined in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 2014, DeiSilva in view of Lugg teaches all the limitation of claim 1. DeiSilva further teaches the acoustic sensors are located in a single plane and mounted col. 3, lines 23-30: see claim 1 above; col. 5, lines 54-57).
Regarding claim 15, DeiSilva teaches a monitoring and/or control system for a turbomachine comprising a turbomachine intake upstream of a compressor, an engine core downstream of the compressor and a turbine driven by exhaust gas from the engine core, the monitoring and/or control system 25comprising: a plurality of acoustic sensors located about a flow area of the intake upstream of the compressor (col. 3, lines 23-30); and one or more processor arranged to receive sensor readings from the plurality of acoustic sensors and temperature readings for the flow into the intake (col. 3, lines 23-30; col. 5, lines 54-57: see claim 1 above); 2018P00820 US 31the one or more processor comprising machine readable instructions for determining a col. 3, lines 23-30: see claim 1; col. 9, lines 62-66: see claim 1; col. 12, line 66-col. 13, line 3: see claim 1 above; col. 9, lines 35-39: see claim 1 above) and the one or more processor a flow rate of the flow through the intake 5using the determined average velocity of the flow (col. 12, line 66- col. 13, line 3: see claim 1 above).  DeiSilva does not teach receiving stagnation temperature readings and determining a static temperature.  However, Lugg teaches receiving stagnation temperature readings and determining a static temperature (para. [0074]; para. [0103]: see claim 1 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stagnation temperature and static temperature such as is described in Lugg into the 
Regarding claim 16, DeiSilva in view of Lugg teaches all the limitation of claim 1.  DeiSilva does not teach that the determined mass flow rate is used to determine thrust produced by the turbomachine during operation and/or to determine a power setting parameter for the turbomachine during operation.  However, Lugg teaches that the determined mass flow rate is used to determine thrust produced by the turbomachine during operation and/or to determine a power setting parameter for the turbomachine during operation (para. [0069]: claim 4 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the determined mass flow rate is used to determine thrust produced by the turbomachine during operation and/or to determine a power setting parameter for the turbomachine during operation in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858